Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendments were received on 2/25/22. Claims 1, 4, 7-11 have been amended. Claims 25-27 are new. Claims 3, 23, 24 are cancelled. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.

Claim Rejections - 35 USC § 103
The rejection under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US Publication 2016/0126558 herein referred as Lewis ‘558) in view of Lewis (Direct Ink Writing of 3D Functional Materials) in further view of Zhang (3D printing technologies for electrochemical energy storage) on claims 1, 7-11 are withdrawn because the Applicant has amended the claims. 
The rejection under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US Publication 2016/0126558 herein referred as Lewis ‘558) in view of Lewis (Direct Ink Writing of 3D Functional Materials) in further view of Zhang (3D printing technologies for electrochemical energy storage) in furthest view of Ramasubramanian et al. (US Publication 2014/0272547) on claims 3-4 are withdrawn because the Applicant has amended the claims. 
Allowable Subject Matter
Claims 1, 4, 7-11, 25-27 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please cancel claims 2, 5, 6, 12-22 are withdrawn since these claims are directed to nonelected inventions which does not include limitations of allowable subject matter.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the instant claims are to a method of manufacturing a high-capacity micro- supercapacitor comprising an anode and a cathode separated from each other, the method comprising forming a pair of current collectors by discharging conductive ink on a substrate surface with a 3D printer and forming an electrode including the anode and the cathode by stacking an electrode constituting material in a form of a plurality of layers on each of the pair of current collectors using the 3D printer. The forming the pair of current collectors comprises printing and forming a current collector pattern by discharging the conductive ink with the 3D printer and improving conductivity by covering a surface of the current collector pattern formed of the conductive ink with a metal material having high conductivity. The metal material having high conductivity has higher conductivity than the current collector pattern.
The  closest prior art US Publication 2016/0126558 to Lewis et al. discloses  a method of method of manufacturing comprising an anode and a cathode separated from each other, the method comprising: forming a pair of current collectors by lithography 
The prior art Direct Ink Writing of 3D Functional Materials to Lewis reference discloses that several strategies have emerged for precise 3D arrays such as standard lithography or direct writing, however direct writing technique offers material flexibility, low cost (Lewis, 1. Introduction) than other 3D methods. However, the Lewis reference does not disclose, nearly disclose or provide motivation to modify the process of making a high-capacity micro-supercapacitor and the step of forming the pair of current collectors comprises printing and forming a current collector pattern by discharging the conductive ink with the 3D printer and improving conductivity by covering a surface of the current collector pattern formed of the conductive ink with a metal material having high conductivity. The Lewis does not disclose, nearly disclose or provide motivation to modify the process comprising a metal material having high conductivity has higher conductivity than the current collector pattern.
3D printing technologies for electrochemical energy storage to Zhang reference disclose 3D technologies play a vital role for fabrication of electrochemical energy storage devices such as batteries and supercapacitors. The disclosure of Zhang discloses that 3D printing also contributes to excellent controllability of dimensions for electrochemical components such as current collectors (Table 1; Page 421 second paragraph) and offers more flexibility (Abstract). Specifically, Zhang discloses the method of making a supercapacitor and the step of forming a pair of current collectors by discharging conductive ink on a substrate surface (Abstract) with a 3D printer. However, the Zhang et al. reference does not disclose, nearly disclose or provide motivation to modify the process of making a high-capacity micro-supercapacitor and the step of forming the pair of current collectors comprises printing and forming a current collector pattern by discharging the conductive ink with the 3D printer and improving conductivity by covering a surface of the current collector pattern formed of the conductive ink with a metal material having high conductivity. The Zhang et al. reference does not disclose, nearly disclose or provide motivation to modify the process comprising a metal material having high conductivity has higher conductivity than the current collector pattern.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162. The examiner can normally be reached 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725